                                                      UOCIJMENT
UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                         DOC#
                                                                -.~-=----·•2<2_ ··-==
                                                      DAfE F:::-IL-E-'.D-:
MATTHEW SONNENSHEIN,

                              Plaintiff,           19-cv-9810 (JGK)

                 - against -                       ORDER

TRUSTEES OF COLUMBIA UNIVERSITY ET
AL.   I




                              Defendants.

JOHN G. KOELTL, District Judge:

          The pretrial conference scheduled for February 4, 2020 is

adjourned to March 24, 2020 at 4:30 P.M.



SO ORDERED.

Dated:           New York, New York
                 January 31, 2020
                                                 'John G. Koeltl
                                            United States District Judge




Copy mailed to pro se party(ies)
          at docket address
